Case 2:14-cr-20814-VAR-EAS ECF No. 59, PageID.997 Filed 11/20/20 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                        Case No. 14-20814
                                          Honorable Victoria A. Roberts
STEVEN SMITH,

     Defendant.
_____________________________/

            ORDER GRANTING DEFENDANT’S RENEWED
        MOTION FOR COMPASSIONATE RELEASE [ECF No. 53]

I.    INTRODUCTION & BACKGROUND

      This matter is before the Court on Defendant Steven Smith’s renewed

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). The

motion is fully briefed.

      Smith asks the Court to grant him a compassionate release because

his medical conditions (diabetes and obesity) make him particularly

vulnerable to the COVID-19 pandemic – especially considering that his new

prison facility, FCI Fort Dix, is experiencing an outbreak of infections and

has dormitory-style housing which makes social distancing impossible.

The number of COVID cases at Fort Dix went from three inmate cases on

October 5th to 30 inmate and 8 staff cases on October 26th to 238 inmate

and 18 staff cases on both November 17th as well as November 20th.
Case 2:14-cr-20814-VAR-EAS ECF No. 59, PageID.998 Filed 11/20/20 Page 2 of 8



That the number of cases remained the same from November 17 to

November 20 demonstrates a likelihood of delayed reporting or lack of

testing.

      In an August 26, 2020 Order, the Court denied Smith’s original

motion for compassionate release. Although Smith exhausted his

administrative remedies and demonstrated that his underlying medical

conditions constituted extraordinary and compelling reasons for

compassionate release, the Court found Smith’s release plan insufficient to

protect the community because it involved returning to the same

environment in which he committed his offense. The Court also found that

releasing Smith would create a sentence disparity between him and his son

and would be unfair to his son, who has served longer in prison for a less

egregious and related offense.

      The Court incorporates all relevant background information from the

August 26 Order here and includes below only new information relevant to

Smith’s renewed motion.

      For the reasons below, the Court GRANTS Smith’s motion.

II.   DISCUSSION

      The compassionate release statute allows the Court to modify a

defendant’s term of imprisonment if: (1) he fully exhausts all administrative



                                      2
Case 2:14-cr-20814-VAR-EAS ECF No. 59, PageID.999 Filed 11/20/20 Page 3 of 8



remedies; (2) he shows both “extraordinary and compelling reasons

warrant such a reduction [or release]” and that the reduction or release is

consistent with” the Sentencing Commission’s policy statements; (3) he is

not a danger to any other person or the community; and (4) the factors in

18 U.S.C. § 3553(a) support the reduction or release to the extent they are

applicable. See 18 U.S.C. § 3582(c)(1)(A)(i); United States Sentencing

Guidelines Manual (“USSG”) § 1B1.13 cmt. n.1; United States v. Austin,

No. 15-20609, 2020 WL 2507622, at *1 (E.D. Mich. May 15, 2020).

     Smith exhausted his administrative remedies, and it is undisputed

that Smith’s diabetes and obesity constitute extraordinary and compelling

reasons for his release. The only matters at issue are whether Smith is a

danger to the community and whether the § 3553(a) factors support

Smith’s release.

     A.    Under His New Release Plan, Smith is Not a Danger to the
           Community

     Section 1B1.13(2) of the Sentencing Guidelines only permits

compassionate release if “the defendant is not a danger to the safety of any

other person or to the community.” USSG § 1B1.13(2); Austin, 2020 WL

2507622, at *1. An evaluation of dangerousness in this context requires a

comprehensive view of community safety – “a broader construction than




                                      3
Case 2:14-cr-20814-VAR-EAS ECF No. 59, PageID.1000 Filed 11/20/20 Page 4 of 8



the mere danger of physical violence.” United States v. Cook, 880 F.2d

1158, 1161 (10th Cir. 1989).

      In his original motion, Smith proposed returning to the same

environment in which he committed his offense – where he would live with

his wife and teenage son. The Court found that that release plan did not

adequately protect the community from a subsequent child pornography

offense because: (1) the Probation Department would not be able to

implement or monitor internet and device restrictions; (2) his wife never

prevented Smith from downloading child pornography when he lived with

her before; (3) Smith has not completed a rehabilitative sex offender

program; and (4) considering that Smith influenced his now-adult son to

view child pornography when he was a teenager, a release to his home

where his 16-year-old son resides opens the door to the same corrupting

danger to his teenager.

      Smith offers an alternative release plan in his renewed motion. He

proposes to live with his mother, Theresa Smith, and her adult daughter in

a three-bedroom home in Wolverine Lake, Michigan. The house is near

Smith’s family home and his church, enabling his wife and teenage son –

as well as the members of his church community – to provide support and

hold him accountable.



                                      4
Case 2:14-cr-20814-VAR-EAS ECF No. 59, PageID.1001 Filed 11/20/20 Page 5 of 8



      The Court finds that Smith’s new release plan alleviates the concerns

it had with Smith’s previous plan. Smith will not return to the same

environment in which he committed his offense, and since he will not live

with his 16-year-old son, it is less likely he will be a corrupting influence.

      With respect to the Probation Department’s supervision, the Court

acknowledges that it previously was misinformed about the ability of the

Probation Department to implement internet and device monitoring

restrictions. Probation is able to implement and supervise the monitoring

software.

      Finally, Smith has not completed a rehabilitative sex offender

program. However, no such program is even available at Fort Dix, and

Smith said he will participate in a non-residential program as part of the

terms of his release. Since Fort Dix does not offer a sex offender treatment

program, Smith will “better be able to access treatment outside of BOP

custody.” See United States v. Weikel, No. 16-cr-20659, ECF No. 84,

PageID.1198 (E.D. Mich. Nov. 13, 2020).

      Moreover, Smith complied with all conditions of pretrial release. The

BOP assessed that he presented a minimum risk of recidivism. And, Smith

has been a model prisoner. In light of this, and considering the alternative

release plan and the available conditions of supervised release, the Court



                                        5
Case 2:14-cr-20814-VAR-EAS ECF No. 59, PageID.1002 Filed 11/20/20 Page 6 of 8



believes that Smith will comply with the conditions of supervised release

and not be a danger to the community.

      B.    The § 3553(a) Sentencing Factors Support Smith’s Release

      When the Court denied Smith’s original motion, it noted that Smith

had not yet served half of his sentence. Now, based on his expected

release date of May 10, 2025, Smith has served over half of his sentence;

he has served approximately 57 months, and he has just over 53 months

remaining until his expected release date. The Court finds that this period

of incarceration has sufficiently deterred future criminal conduct, afforded

just punishment, and promoted respect for the law – especially considering

that he has been forced to endure conditions placing him at greater risk to

contract COVID-19 and knowing that if he violates the conditions of his

release or commits another offense, he will return to prison and face

increased COVID-19 exposure.

      Moreover, while the Court found releasing Smith would create a

sentence disparity between him and his son and would be unfair to his son,

this condition no longer weighs against Smith’s release. Smith’s son

supports his father’s release. Additionally, § 3553(a)(6) warns courts to

avoid unwarranted sentencing disparities. A sentence disparity here is not

unwarranted because, as his son acknowledges, Smith’s medical



                                      6
Case 2:14-cr-20814-VAR-EAS ECF No. 59, PageID.1003 Filed 11/20/20 Page 7 of 8



conditions make him particularly vulnerable to COVID-19 and increase his

risk for severe illness or death if he contracts the virus. Smith’s son, on the

other hand, does not have any underlying medical conditions that make

him particularly vulnerable to COVID-19.

       The § 3553(a) factors weigh in favor of Smith’s release.

III.   CONCLUSION

       For the reasons above, the Court GRANTS Smith’s renewed motion

for compassionate release [ECF No. 53].

       Under 18 U.S.C. § 3582(c)(1), the Court “may reduce [Smith’s] term

of imprisonment (and may impose a term of probation or supervised

release with or without conditions that does not exceed the unserved

portion of the original term of imprisonment).” 18 U.S.C. § 3582(c)(1)(A).

       The Court REDUCES Smith’s term of imprisonment to TIME

SERVED.

       The Court orders that Smith be IMMEDIATELY RELEASED to the

Eastern District of Michigan to begin his five-year term of SUPERVISED

RELEASE, as outlined by the January 12, 2016 Judgment [ECF No. 30].

In addition to the conditions of supervised release set forth in the Judgment

[ECF No. 30, PageID.132-33], the Court imposes the following additional

conditions:



                                       7
Case 2:14-cr-20814-VAR-EAS ECF No. 59, PageID.1004 Filed 11/20/20 Page 8 of 8



      1. Upon release from custody, Smith must immediately report to his

mother’s home and quarantine there for 14 days;

      2. Smith must comply with any applicable federal, state or local stay-

at-home orders, social distancing guidelines, or other public health

restrictions; and

      3. If Smith uses or has access to any device that has the ability to

access the internet, he and his family members have a duty to inform the

Probation Department of his use and/or access to that device, and that

device must be made subject to the computer/Internet Monitoring Program

administered by the Probation Department.

      IT IS ORDERED.
                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge
Dated: November 20, 2020




                                      8
